DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 10, 2021 has been entered. Claims 1-11 and 17-20 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed August 10, 2021. 
Response to Arguments
	Applicant’s arguments filed 06/14/2022 regarding the 112(a) and 112(b) rejections of claim 1 have been fully considered and are persuasive. The limitation “an RFID tag position in an outer surface of the needle hub” is now being interpreted as the RFID tag positioned in a recess in the needle hub. Therefore, the 112(a) and 112(b) rejections of claim 1 are withdrawn. King fails to teach “an RFID tag position in an outer surface of the needle hub” under this interpretation and thus a new rejection is set forth below in view of Bauss.
Applicant’s arguments file 06/14/2022 regarding claim 17 have been fully considered but are not persuasive. Applicant asserts that since the alleged first marker is within a separable housing it cannot be interpreted as the claimed marker. Applicant appears to misunderstand the mapping of the claim elements onto the device disclosed by King. As discussed in the rejection below, the marker of King includes elements 30, 32, 34, 112, 114, 106, and 108. This mapping of the marker includes all of the elements required of the claim and performs the function as claimed. The claim does not prevent any parts of the device from being separable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the first marker comprises a passive RFID chip” in lines 1-2. It is unclear if the “RFID chip” recited in claim 2 and “RFID tag” recited in claim 1 are the same or different structures. For the sake of examination, the limitation will be interpreted as reciting “the RFID tag comprises a passive RFID tag”.
Claim 7 recites the limitation “the first marker comprises an active RFID chip” in lines 1-2. It is unclear if the “RFID chip” recited in claim 7 and “RFID tag” recited in claim 1 are the same or different structures. For the sake of examination, the limitation will be interpreted as reciting “the RFID tag comprises an active RFID tag”.
Claims 3-6 are rejected as depending from rejected claim 2.
					Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 2006/0167405).
Regarding claim 17, King discloses a method of accessing a vasculature of a patient (Para 0001), comprising: obtaining an indicator device (10, Fig 1), comprising: a needle (20, Fig 6) supported by a needle hub (24, Fig 6); and a marker (30, 32, 34, 112, 114, 106, and 108, Fig 6) disposed on an outer surface of the needle hub (As seen in Fig. 6, the portion 30 of the marker is disposed on an outer proximal surface of hub 24), the marker including a pair of electrodes (32 and 112 make up the first electrode while 34 and 114 make up the second electrode, Fig 6) extending through a side wall of the needle hub to an interior of the needle hub (See Fig 6; Para 0031, lines 11-15); advancing a distal tip of the needle into the patient; and confirming that the distal tip of the needle is in the vasculature of the patient, wherein fluid from the vasculature contacts the pair of electrodes to activate the marker and induce a response signal from the marker (Para 0023).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2006/0167405) in view of Severns (US 2019/0060137) and further in view of Bauss (US 2019/0328485).
Regarding claim 1, King discloses an indicator device (10, Fig 1), comprising: a needle (20, Fig 1) supported by a needle hub (24 and 31, Fig 1), and defining a device lumen extending from a distal end of the needle to a proximal end of the needle hub (lumen of 20 and 24 seen in Fig 1 comprising the wires 32 and 34); and a first marker (42, Fig 3) positioned within the needle hub (See in Fig 1), the first marker coupled to a first pair of electrodes (32 and 36 make up the first electrode while 34 and 38 make up the second electrode, Fig 3) extending through a wall of the needle hub to the device lumen (the wire/conductor portions of the electrodes 32 and 34 pass through the needle hub as seen in Fig 1), wherein a first fluid disposed within the device lumen contacts the first pair of electrodes and bridges a gap therebetween transitioning the first marker from an inactive state to an activated state (Para 0023).
King is silent regarding the first marker including an RFID tag and the RFID tag is positioned in an outer surface of the needle hub.
Severns teaches an indicator device (20, Fig 1) comprising a RFID tag (30, Fig 1) coupled to a pair of electrodes (36a and 36b, Fig 1), wherein a first fluid disposed within the device contacts the first pair of electrodes and bridges a gap therebetween transitioning the first marker from an inactive state to an active state (Para 0167, lines 7-14), wherein the marker is a passive RFID chip configured to receive an interrogation signal that induces the passive RFID chip in the activated state to provide a response signal (Para 0006, lines 14-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marker disclosed by King to instead be a passive RFID chip and have an accompanied reader (406) as taught by Severns in order to have an indicator device that can allow for a remote alert comprising textual or graphical messages to a user (Para 0270).
The modified invention of King and Severn discloses all of the elements of the invention as discussed above, however, is silent regarding the RFID tag is positioned in an outer surface of the needle hub.
Bauss teaches an RFID tag (202, Fig 7) positioned in an outer surface (Para 0044, lines 1-6; Also see Fig 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the RFID tag as disclosed by King and Severn to be position on an outer surface of the needle hub in order to have an RFID that can transmit data better than an embedded or covered RFID tag (Para 0045, lines 7-10).
Regarding claim 2, the modified invention of King, Severns, and Bauss discloses the RFID tag comprises a passive RFID tag (30, Fig 1 -Severn) configured to receive an interrogation signal that induces the passive RFID chip in the activated state to provide a response signal (Para 0006, lines 14-21 -Severn)
Regarding claim 3, the modified invention of King, Severns, and Bauss discloses the indicator device (10, Fig 1 –King as modified by Severns to include an RFID tag) is communicatively coupled with a detection device (408a-n, 406, 424, Fig 20 -Severns), the detection device configured to provide the interrogation signal (antenna 408a acts as the transmitter to provide a signal to the passive RFID chip as described in Para 0268 of Severns).
Regarding claim 4, the modified invention of King, Severns, and Bauss discloses the detection device (408a-n, 406, 418, 424, Fig 20 -Severns) is configured to receive and interpret the response signal and provide an alert to a user (Para 0270 -Severns).
Regarding claim 5, the modified invention of King, Severns, and Bauss discloses the alert includes one of an audio, visual, and tactile alert (Para 0270, “textual or graphical message…or an indicator light” –Severns).
Regarding claim 6, the modified invention of King, Severns, and Bauss discloses the alert includes one of information about the indicator device, information about the first fluid, or instructions for the user (the modified invention would have an alert that provides a textual or graphical message indicating presence of a fluid in the device similar to that described in Para 0270 of Severns).
Regarding claim 7, the modified invention of King, Severns, and Bauss discloses all of the elements of the invention as discussed above. However, it is silent regarding the RFID tag comprises an active RFID tag configured to provide a response signal in the activated state.
Severns teaches an indicator device (500, Fig 21) comprising marker (508, Fig 21) coupled to a pair of electrodes (504 and 506, Fig 21), wherein a first fluid disposed within the device contacts the first pair of electrodes and bridges a gap therebetween transitioning the first marker from an inactive state to an active state (Para 0006, lines 14-21), wherein the marker is an active RFID chip and is configured to provide a response signal in the activated state (Para 0279).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the passive RFID tag with an active RFID tag since Severns teaches that they can be used to achieve the same result (providing a signal when the electrodes detect a fluid as described in Para 0279) and thus were art-recognized equivalents at the time the invention was made.
Regarding claim 9, the modified invention of King, Severns, and Bauss discloses all of the elements of the invention as discussed above. However, King is silent regarding a second marker including a second pair of electrodes extending to the device lumen and configured to transition to an activated state when the first fluid contacts the second pair of electrodes, wherein the second pair of electrodes disposed within the device lumen are in a longitudinally spaced apart relationship from the first pair of electrodes.
King in an alternate embodiment teaches a second marker (Para 0008, “additional lights”) including a second pair of electrodes (Para 0008, “second conduction path will form between two adjacent contacts”) extending to the device lumen and configured to transition to an activated state when the first fluid contacts the second pair of electrodes, wherein the second pair of electrodes disposed within the device lumen are in a longitudinally spaced apart relationship from the first pair of electrodes (Para 0008, lines 10-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicator device disclosed by King, Severns, and Bauss to include a second marker as taught by an alternative embodiment of King in order to have multiple levels of alert to indicate that the needle continues to be within the blood vessel during insertion or if it has progressed beyond the blood vessel (Para 0008).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2006/0167405) in view of Severns (US 2019/0060137) and further in view of Bauss (US 2019/0328485) and further in view of Ting (US 2021/0259573).
Regarding claim 8, the modified invention of King, Severns, and Bauss discloses all of the elements of the invention as discussed above, however, it is silent regarding the marker is configured to provide a first response signal when the first fluid contacts the first pair of electrodes, and provides -13-Docket No. 101672.0288P a second response signal, different from the first response signal, when a second fluid contacts the first pair of electrodes, the second fluid being different from the first fluid.
Ting teaches an indicator device comprising a needle (105, Fig 1A) and a marker including a pair of electrodes (110 and 120, Fig 1A) wherein a fluid type can be determine based on determined electrical impedance (Para 0065, lines 1-7) such that a first response signal is generated when the first fluid contacts the first pair of electrodes, and provides -13-Docket No. 101672.0288P a second response signal, different from the first response signal, when a second fluid contacts the first pair of electrodes, the second fluid being different from the first fluid (Para 0065, lines 21-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marker disclosed by King, Severns, and Bauss to provide varied signals for different fluid types based on impedance values as taught by Ting in order to have an indicator device that can notify the user as the needle passes through specific fluids allowing the user to have a better idea of placement of the needle (Para 0065, lines 21-35).
Regarding claim 10, the modified invention of King, Severns, and Bauss discloses all of the elements of the invention as discussed above, however, it is silent regarding further including a second marker including a second pair of electrodes extending to the device lumen and configured to transition to an activated state when a second fluid contacts the second pair of electrodes, the second fluid being different from the first fluid.
King in an alternate embodiment teaches a second marker (Para 0008, “additional lights”) including a second pair of electrodes (Para 0008, “second conduction path will form between two adjacent contacts”) extending to the device lumen and configured to transition to an activated state when the first fluid contacts the second pair of electrodes, wherein the second pair of electrodes disposed within the device lumen are in a longitudinally spaced apart relationship from the first pair of electrodes (Para 0008, lines 10-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicator device disclosed by King and Severn to include a second marker as taught by an alternative embodiment of King in order to have multiple levels of alert to indicate that the needle continues to be within the blood vessel during insertion or if it has progressed beyond the blood vessel (Para 0008).
The modified invention of King and Severn remains silent on the second marker being configured to transition to an activated state when a second fluid contacts the second pair of electrodes, the second fluid being different from the first fluid.
Ting teaches an indicator device comprising a needle (105, Fig 1A) and a marker including a pair of electrodes (110 and 120, Fig 1A) wherein a fluid type can be determine based on determined electrical impedance (Para 0065, lines 1-7) such that a first response signal is generated when the first fluid contacts the first pair of electrodes, and provides -13-Docket No. 101672.0288P a second response signal, different from the first response signal, when a second fluid contacts the first pair of electrodes, the second fluid being different from the first fluid (Para 0065, lines 21-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second marker disclosed by King, Severns, and Bauss to generate a second response signal when a second fluid contacts the second pair of electrodes based on impedance as taught by Ting in order to have an indicator device that can notify the user as the needle passes through specific fluids allowing the user to have a better idea of placement of the needle (Para 0065, lines 21-35).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over King (US 2006/0167405) in view of Severns (US 2019/0060137) and further in view of Bauss (US 2019/0328485) and further in view of Hulvershorn (US 9,888,881).
Regarding claim 11, the modified invention of King, Severns, and Bauss discloses all of the elements of the invention as discussed above, however, it is silent regarding the needle hub includes a connector disposed at the proximal end, the connector providing fluid communication between the device lumen and at least one of a medical line, an I.V. fluid line, and a syringe.
Hulvershorn teaches an indicator device (500, Fig 6A) comprising a needle (520, Fig 6A) and a needle hub (510, Fig 6A) wherein the needle hub includes a connector (528, Fig 6A) disposed at the proximal end (See Fig 6A), the connector providing fluid communication between the device lumen and at least one of a medical line, an I.V. fluid line, and a syringe (Col 22, lines 19-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicator device disclosed by King, Severns, and Bauss to include a connector as taught by Hulvershorn in order to have an indicator device that can connect to a syringe to deliver fluid (Col 22, lines 19-31).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2006/0167405) in view of Severns (US 2019/0060137).
Regarding claim 18, King discloses all of the elements of the invention as discussed above. However, King is silent regarding the marker is a passive RFID chip, and wherein the response signal is further induced by receiving an interrogation signal from a detection device.
Severns teaches an indicator device (20, Fig 1) comprising a first marker (36a, 36b, and 30, Fig 1) comprising a pair of electrodes (36a and 36b, Fig 1), wherein a first fluid disposed within the device contacts the first pair of electrodes and bridges a gap therebetween transitioning the first marker from an inactive state to an active state (Para 0167, lines 7-14), wherein the marker is a passive RFID chip configured to receive an interrogation signal that induces the passive RFID chip in the activated state to provide a response signal (Para 0006, lines 14-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marker disclosed by King to instead be a passive RFID chip as taught by Severns in order to have an indicator device that can allow for a remote alert comprising textual or graphical messages to a user (Para 0270)
Regarding claim 20, King discloses all of the elements of the invention as discussed above. However, King is silent regarding the marker is an active RFID chip and the response signal includes additional information about one of the indicator device or the fluid.
Severns teaches an indicator device (500, Fig 1) comprising a first marker (504, 506, and 508, Fig 1) comprising a pair of electrodes (504 and 506, Fig 21), wherein a first fluid disposed within the device contacts the first pair of electrodes and bridges a gap therebetween transitioning the first marker from an inactive state to an active state (Para 0006, lines 14-21), wherein the marker is an active RFID chip and is configured to provide a response signal in the activated state (Para 0279).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marker disclosed by King to instead be an active RFID chip as taught by Severns in order to have an indicator device that can allow for a remote alert comprising textual or graphical messages to a user (Para 0270)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over King (US 2006/0167405) in view of Severns (US 2019/0060137) and further in view of Hulvershorn (US 9,888,881).
Regarding claim 19, the modified invention of King and Severns discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the detection device is an ultrasound imaging device, and wherein the detection device receives the response signal and provides an alert to a user indicating that the vasculature has been accessed.
Hulvershorn teaches an indicator device (500, Fig 6A) comprising a needle (520, Fig 6A) and a needle hub (510, Fig 6A) comprising a marker (185, Fig 1C) that produces a response signal and wherein a detection device (92, Fig 1C) receives the response signal and provides an alert to a user indicating that a target site has been accessed (Col 15, lines 16-21); the detection device being an ultrasound imaging device (Col 15, lines 51-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device disclosed by King and Severns to be an ultrasound imaging device as taught by Hulvershorn in order to have a detection device that is already a part of the clinical flow or procedure (Col 15, lines 41-57).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783      
                       /EMILY L SCHMIDT/                       Primary Examiner, Art Unit 3783